DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 9 is pending.
Claim 9 is rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
Priority
Claim 9 is given the benefit of the claim for priority to Provisional Application No. 62/435,235 filed 16 December 2016.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 5 has been renumbered 9.
Claim 9 is objected to because of the following informalities:  In line 4, after “creatinine”, a comma should be inserted to separate each component that is measured.  
Claim 9 is objected to for use of the definite article “the” in the recitation of “the ratio” in line 5, which should be amended to recite “a ratio.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "”the measured levels of LGALS3BP” in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as measuring LGALS3BP, which the specification states is an equivalent term to galectin 3 binding protein at page 2 of the specification. Claim 9 should be amended to provide antecedent basis for measuring LGALS3BP.
Claim 9 is indefinite for recitation of “LGALS3BP/c” in lines 5 and 11 because it is not clear what “c” refers to. For the purpose of examination “c” has been interpreted as creatinine.
Claim 9 is indefinite for recitation of “as the ratio: LGALS3BP/c to said total protein” in lines 5 and 11 because the phrase shows a ratio of LGALS3BP/c and it is not clear how total protein is used in a ratio.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 9 recites a process of analyzing data of urinary LGALS3BP levels creatinine levels and total protein levels, which recites the mental process grouping of abstract ideas and generating an index to measure the progression of lupus nephritis.
To the extent that claim 9 requires determining a diagnostic relationship between the clinical values determined from the subject and renal pathologies, the claims recite a law of nature of a correlation between the clinical values and a renal pathology. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)).	See MPEP 2106.04(b).
This judicial exception is not integrated into a practical application because the additional element in claim 9 of assaying urine for LGALS3BP, creatinine, and total protein are data gathering steps that do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in claim 9 of assaying urine for LGALS3BP, creatinine, and total protein is conventional. Evidence for the conventionality is shown in Vivekanandan-Giri et al. (International Journal of Proteomics vol. 2011, article ID 214715 (2011), Loftheim et al. (Transplantation Research vol. 1, article 9 (2012)), Benkert et al. (Analytical Chemistry vol. 72, pages 916-921 (2000)), , and Price et al. (Clinical Chemistry vol. 51, pages 1577-1586 (2005)).
	Vivekanandan-Giri et al. shows measurement of LGALS3BP in urine at number 54 of Table 3. 
	Loftheim et al. shows measurement of Galextin-3 binding protein (synonymous with LGALS3BP as stated in the instant specification at page 2) in urine samples in Table 2.
Benkert et al. shows an ELISA assay measurement of creatinine in the abstract, Figure 2, and throughout with experimental methods shown in page 918.
Price et al. reviews measurement of protein:creatinine ratios in the abstract and throughout.
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
The applicants state the claimed subject matter requires an improvement to technology that amounts to significantly more than the recited judicial exception in view of the limitation regarding generating an index to measure progression of lupus nephritis. The argument is not persuasive because the generation of a index is part of the recited abstract idea and law of nature and does not improve a technology such as computer technology or a clinical treatment technology process. Instead the index informs the practitioner of medical data that may be useful to apply in the clinic. It is noted that the claim does not require a practical application such as using the result of the judicial exception in a therapeutic step.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631